DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6-10, 12, and 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11, 13-16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ainley et al. (US Pub No. 2013/0219975).
Regarding claims 1 and 13, Ainley teaches a deadbolt sensing system for sensing a position of a deadbolt (See abstract and [0136]), the sensing system comprising:
a rotational sensor that monitors the angular position of the output shaft (See [0079], [0081], and [0136]);
a controller (See [0084]);
an output shaft, wherein an angular position of the output shaft corresponds to a position of the deadbolt (See [0047], [0048], and [0051] teaches an output shift connected to the motor. [0039], [0040], and [0082] teaches the deadbolt);
a conducting member operatively coupled to the output shaft and constructed and arranged to move with the output shaft (See [0096]-[0097] do not explicitly teach wiper contacts that contact the conductive traces in order to detect rotational position.  It would be obvious to a person of ordinary skill in the art that the wiper contacts which close the circuit when in contact with the conductive trace, see  [0082], could operate as the conducting members claimed in the current claim set.); and
at least one pair of conductive traces electrically connectable with the conducting member at a plurality of angular positions of the output shaft as the output shaft rotates, with the controller configured to determine a position of the deadbolt based at least on a first contacting position of the conducting member with the at least one pair of conductive traces (See Fig. 25-27 and [0096]-[0097]).
Regarding claims 2 and 14, Ainley teaches the output shaft includes a gear constructed and arranged to mesh with a reference gear, wherein an angular position of the reference gear corresponds to a position of the deadbolt (See [0048]).
Regarding claims 3 and 15, Ainley teaches a second pair of conductive traces electrically connectable with the conducting member at a plurality of angular positions of the output shaft as the output shaft rotates, with the controller configured to determine a position of the deadbolt based at least on a second contacting position of the conducting member with the second pair of conductive traces (See Fig. 25-27 and [0096]-[0097]).
Regarding claims 4 and 16, Ainley teaches a third pair of conductive traces alternatively electrically connectable with the conducting member at a plurality of angular positions of the output shaft as the output shaft rotates, with the controller configured to determine a position of the deadbolt based at least on an alternative third contacting position of the conducting member with the third pair of conductive traces (See Fig. 25-27 and [0096]-[0097]).
Regarding claim 5, Ainley teaches a third pair of conductive traces alternatively electrically connectable with the conducting member at a plurality of angular positions of the output shaft as the output shaft rotates, with the controller configured to determine a position of the deadbolt based at least on an alternative third contacting position of the conducting member with the third pair of conductive traces (See Fig. 25-27 and [0096]-[0097]).
Regarding claim 11, Ainley teaches the at least one pair of conductive traces is disposed on a sensor board (See [0050]).
Regarding claim 22, Ainley teaches in combination with a lock, the lock including the deadbolt (See Fig. 10 and [0039]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683